Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/20 has been entered.
 	In amendments dated 10/29/20, Applicant amended claims 1, 12, and 19, canceled no claims, and added no new claims.  Claims 1 and 3-20 are presented for examination.

Allowable Subject Matter
	Claims 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-7, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (US 20070219969), hereafter known as Su, in view of Burger et al (US 8,280,869), hereafter known as Burger.
With respect to claims 1, 12, and 19, Su teaches
identifying a query with a Union All (UA) operation (paragraph 0047 query in Table 4 with UNION ALL operation); 
obtaining cost-based processing statistics for branches of the UA operation (paragraph 0054 determine costs for join factorization units, paragraph 0049-0050 factorization units for various join transformations for a query), wherein obtaining further includes identifying each of the branches of the UA operation as independent join processing steps, each of the independent join processing steps comprising a unique table view being joined with outer tables in the query (paragraphs 0020, 0038 branches for joining tables, example rewriting query QU with join factorization having a base branch with tables T1, T2, and T3, wherein T2 and T3 are outer joined tables in query QU’);
generating permutations of joins that satisfy each of the independent join processing steps and assigning a total cost to each of the permutations of joins using the cost-based processing statistics (paragraph 0054 determine factorization states for each factorization unit, paragraph 0049, 0054 generating cost for factorization states for sets of factorization units); and
providing a select one of the permutations of joins that satisfy each of the independent join processing steps having a least total cost as an optimal query execution plan to a database engine for executing the optimal query execution plan against a database (paragraph 0054 costs are compared, process of determining factorization units in figure 2 paragraphs 0067-0073, selecting lowest cost in figures 3A, 3B paragraphs 0074-0088).

With respect to claim 19, Su also teaches at least one hardware processor of a network computing device (figure 4 processor 404 on a network computing device), a data warehouse (paragraphs 0023-0024 database), and a database optimizer (paragraph 0029 figure 1 query optimizer 120).
With respect to claim 3, all the limitations in claim 1 are addressed by Su and Burger above.  Su also teaches wherein generating further includes generating a total number of permutations based on join conditions and tables/views associated with the query (paragraph 0038 join factorization based on joins, tables in branches).
With respect to claim 4, all the limitations in claims 1 and 3 are addressed by Su and Burger above.  Su also teaches wherein generating further includes generating at least one of the permutations as a particular join of a connected outer relation with a particular UA view (paragraph 0031 generating permutations of joins include generating queries with outer-to-inner joins, also paragraph 0043 outer query for joining tables T1, T2).
With respect to claim 5, all the limitations in claims 1, 3, and 4 are addressed by Su and Burger above.  Su also teaches wherein generating further includes generating at least one additional permutation as a first join of the connected outer relations together in a result table and 
With respect to claim 6, all the limitations in claim 1 are addressed by Su and Burger above.  Su also teaches wherein generating further includes permitting at least one join to directly access an intermediate spooled table of a previous join avoiding two separate join operations on the intermediate spooled table (Table 3 above paragraph 0043, directly access intermediate table V from separate joins for tables T2, T3).
With respect to claim 7, all the limitations in claims 1 and 6 are addressed by Su and Burger above.  Su also teaches wherein generating further includes adjusting an order of the joins between an outer relation of the query and branches of a UA view (paragraph 0042 determine the order of joins in join factorization).
With respect to claim 10, all the limitations in claim 1 are addressed by Su and Burger above.  Su also teaches wherein generating further includes producing some of the permutations between an outer table and the branches of a UA view as multi-step joins (paragraph 0030 multiple steps in joins for execution plan graph for a query).
With respect to claim 11, all the limitations in claim 1 are addressed by Su and Burger above.  Su also teaches processing the method as instructions of a database optimizer for the database (paragraph 0007 query executed by a query optimizer in a database).
With respect to claim 13, all the limitations in claim 12 are addressed by Su and Burger above.  Su also teaches wherein generating further includes generating a base query execution plan for the query before developing each of the unique permutations and identifying a base cost for the base query execution plan provided in the database statistics (paragraph 0031 generating a cost for a base query).

With respect to claim 15, all the limitations in claim 12 are addressed by Su and Burger above.  Su also teaches wherein generating further includes making geography and cost adjustments for each of the unique permutations (paragraphs 0126-0127 costs adjusted for similar branch reuses).
With respect to claim 16, all the limitations in claim 12 and 15 are addressed by Su and Burger above.  Su also teaches wherein making further includes reordering outer relations of the unique permutations in making the geography and cost adjustments (paragraph 0128 reordering branches not involving factorized tables).
With respect to claim 17, all the limitations in claim 12 are addressed by Su and Burger above.  Su also teaches wherein generating further includes deriving each unique permutation as unique order in which the tables are joined by the join operations and in which results from any join operation is joined with the tables (paragraph 0030 determine order of branches in execution plan graph).
With respect to claim 18, all the limitations in claim 12 are addressed by Su and Burger above.  Su also teaches providing the optimal query execution plan to a database engine of the database for executing the query in accordance with the optimal query execution plan against the database (paragraphs 0007, 0008 optimized execution plan provided to a database server for a query).

Responses to Applicant’s Remarks
	Regarding rejections of claims 1, 3-7, and 10-20 under 35 U.S.C. 102 by Su, Applicant’s arguments have been considered but are not persuasive.  On page 2 of his Remarks Applicant asserts that Su does not teach generating permutations of joins that satisfy each of the branches T2 and T3.  Examiner notes that T1, T2, and T3 are tables not branches and has fixed Examiner’s rejection language in claim 1 for clarity on this point.  Su paragraphs 0049-0054 describe generating permutations of joins for different factorization states labeled U1, U2, and U3.  Each factorization state perform join factorizations which contain join processing steps, thus the permutations of joins contain join processing steps and a total cost is assigned for each state, also described in paragraph 0054.  Examiner notes that what the specification describes as “option 1” and “option 2” in paragraphs 0041 and 0050, figures 1B and 1C is what Examiner sees Su doing in generating permutations QE1 from QE as shown after paragraphs 0049 and 0054.  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        1/15/21